Exhibit 10.1

LEASE DEED

This Deed of Lease made and executed on this 19th day of June, 2008, by and
between 1) MR. DINESH KUMAR, s/o Late Shri Prem Prakash Gaind aged 44 years,
residing at B-3/6,DLF Phase- I, Gurgaon and 2) MR. MANMOHAN GAIND, s/o Late Shri
Prem Prakash Gaind, aged 43 years, residing at B-3/6,DLF Phase-I, Gurgaon
(hereinafter, referred to as “Lessors” which expression shall mean and include
their heirs, executors, successors and assigns of the One Part), AND MIDLAND
CREDIT MANAGEMENT INDIA PRIVATE LIMITED, having its registered office at
Penthouse 7,West Tower, Hotel Le Meridien, Windsor Place ,New Delhi-110001
(hereinafter, referred to as “Lessee” which expression shall mean and include
its successors and assigns) and represented by its authorized signatory MR. MANU
RIKHYE of the other Part.

WHEREAS

A.        The Lessors are the absolute owners of and sufficiently seized and
possessed of the land and industrial building situated at Plot No. 520, Udyog
Vihar Industrial Area, Phase III, Gurgaon – 122015 and as more particularly
described in the site plan annexed to this Lease Deed as Schedule I and
delineated in red (hereinafter called “the Demised Premises”); and which has
been allotted and conveyed to the Lessors by HSIIDC, vide Regular Letter of
Allotment with Offer of Possession (N.I.D.P of November 1999), bearing No.
HSIDC/EO/2001/20615-616, dated 16-03-2001. The Lessors have also obtained the
Sanctioned Plan for the construction of I.T. building on the Scheduled property
from DTP, HSIIDC vide Sanction Plan dated 30-08-2005 bearing No.
HSIDC/IPC/IMT/05/3994.

B.        On the request of the Lessee, the Lessors have agreed to grant on
lease the Demised Premises measuring 29,440 sq.ft. of super built area on the
following terms and conditions:

NOW THIS DEED WITNESSETH AND IT IS HEREBY AGREED BY AND BETWEEN THE PARTIES
HERETO AS FOLLOWS:

 

1.

That in consideration of the rent hereinafter specified and of the covenants and
conditions hereinafter contained and on the part of the Lessee to be paid
observed and performed, the Lessors hereby leases to the Lessee, in accordance
with the terms of this Deed, the Demised Premises which includes: -level one of
the basement (to be built out as a cafeteria provided the sixth floor rooftop
will be built out, furnished and equipped promptly at the sole cost of Lessors
as a cafeteria and at no additional charge to Lessee should the use of level one
of the basement as a cafeteria ever be objected to or closed down for any reason
whatsoever, in which case level one of the basement shall be restored to be
available for parking), second level of the basement (to be built out as a
training facility), ground, first, second, third, fourth, and fifth floors (each
a “Floor” and collectively the “Floors”), two Floors of which shall be fully
functional and permitted for use by Lessee on a twenty-four hour, seven day a
week, 365 day a year basis.

 

2.1

That the Lease of the Demised Premises shall be with effect from July 1, 2008
(hereinafter called the “Effective Date”) through and including December 31,
2010 (“the Initial Term”).

 

2.2

The Parties agree that the obligation of the Lessee to pay rent to the Lessors
is from the Effective Date for the Initial Term as per the terms and conditions
contained herein.

 

2.3

It is agreed between the parties that the Lessors shall not charge any rent from
the Lessee, and the Lessee is not liable for the payment of rent for the 28th
month (November2010) & 29th month (December’2010) of the Initial Term of the
this lease, and the Lessee shall occupy the Demised Premises for these 2 months
on a rent free basis.

 

3.

The Lessee shall pay to the Lessors the rent amount for the entire Demised
Premises with a super area measuring 29,440 sq.ft. @Rs.20/- per sq.ft. amounting
to Rs.17,75,400/- (Rupees Seventeen Lakhs Seventy Five Thousand Four Hundred
Only) payable per month which is inclusive of all costs that is associated with
the Demised Premises, to be paid in the following manner:

 

  i) 50% of the Rent to be paid to Lessor No. 1 namely Mr. Dinesh Kumar; and



--------------------------------------------------------------------------------

  ii) The remaining 50% of the Rent to be paid to Lessor No. 2 namely
Mr. Manmohan Gaind.

The rental amount is applicable from the Effective Date, on the condition that
all the floors are put in operational and ready to use state by the Lessors as
per clause 7(xvi). If, however if any floor is not operational and is out of use
as per the said clause, the rent payable for each month shall be reduced
automatically by one-sixth (1/6th) of the monthly rent set forth above. Further,
the Lessors shall facilitate in making available the surface parking available
for maximum number of cars.

 

4.

The Lessee has agreed to take the Demised Premises on lease relying upon the
representations, warranties and covenants of the Lessors hereunder, Lessors are
authorised and entitled to enter into this Lease for the Demised Premises.

 

5.

The Lessee with the intent that the obligations may continue throughout the Term
hereby covenant with the Lessors as follows:

 

(i)

The Lessee shall be entitled at no additional cost to place in, on and around
the Demised Premises any signage that is permitted under applicable zoning
ordinances and private restrictions, and to install satellite dishes and other
communication equipment on the roof of the Demised Premises, the ownership of
which shall remain that of Lessee free and clear of any claim by Lessors, and
which may at Lessee’s sole option be removed or abandoned, in either case at no
charge to Lessee, within a period of 45 days after Lessee vacates the Demised
Premises or any portion thereof.

 

(ii)

The Lessee shall at its own cost be entitled to erect fittings, fixtures, wooden
partitions, cabins or make any such remodeling, decorating, alterations,
improvements and replacements as may be considered necessary by the Lessee, and
to place and install personal property, trade fixtures, signage, equipment and
other temporary installations in and upon the Demised Premises, and fasten same
to thereto, the ownership of which shall remain that of Lessee free and clear of
any claim by Lessors, and all of which may at Lessee’s sole option be removed or
abandoned, in either case at no charge to Lessee, within a period of 45 days
after Lessee vacates the Demised Premises or any portion thereof.

 

(iii)

Not to underlet, assign, transfer part possession or permit use either of part
or whole of the Demised Premises without the prior written consent of the
Lessors, except that the Lessee may assign the Lease to or permit the use of the
Demised Premises or any part thereof to/by any associates or affiliates of the
Lessee in which the Lessee has got interest.

 

(iv)

To yield and deliver vacant possession of the Demised Premises to the Lessors on
the expiry or termination of the Lease in neat, tidy and tenantable condition,
normal wear and tear excepted, subject to any additions and alterations that may
have been made by the Lessee.

 

(v)

To abide by and comply with all laws, bye laws rules and regulation of the
municipal corporation and other authorities in so far as are to be observed by a
Lessee of the Demised Premises.

 

6.

The Lessors shall indemnify, defend and hold harmless the Lessee against any
legal/monetary obligations, damages, costs, expenses or liabilities arising out
of, as a result of or in connection with any of Lessors’s covenants or
obligations under this Lease, any requirement of the Government/Local
authorities or any other entity whatsoever, or in case of any dispute arising in
the ownership of the premises and/or the matter of peaceful and lawful
uninterrupted occupation of the Lessee of the Demised Premises till the end of
the Initial Term as hereinabove agreed. This clause shall survive the expiration
or termination of this Lease.

 

7.

The Lessors further covenants with the Lessee as follows:

 

(i)

To abide by and comply with all laws, bye-laws, rules and regulations of the
local bodies and other relevant authorities, and it has any and all permits,
consents, certificates, approvals and other permissions from all appropriate
government authorities (including, without limitation, the HSIDC, the Estate
Officer(s) and other fire and building code authorities) necessary for the
lawful occupancy of the Demised Premises and stating a permitted purpose of use
that covers Lessee’s business purposes.



--------------------------------------------------------------------------------

(ii)

To pay, other than the Service Tax/Value Added Tax as may be applicable for the
lease of the Demised Premises which shall be payable solely by Lessee. All
taxes, levies and charges applicable to and in respect of the Demised Premises,
including the house tax, ground rent and municipal taxes, levies and other
charges shall be payable by the Lessors. However, it is agreed between the
parties that during the Intial Term the Lessee shall only be liable for any
Service Tax/Value Added tax that may be attracted by virtue of leasing the
Demised Premises from the Lessors under this Lease Deed. The Service Tax/ Value
Added tax at the prevailing rates prescribed by the government from time to time
shall be applicable. The Lessee shall however, not be liable for any other
penalties, pertaining to the facilities and/or materials provided by the Lessors
within the Demised Premises, that is/may become applicable pursuant to the
commencement and during the term of this Lease Deed, which shall be the sole
liability of the Lessors. The Lessee’s liability to pay Service Tax/Value Added
Tax payable by the Lessee would be limited to full rate of applicable Service
Tax which at present is 12.36%. Further any new tax which is applied on the
building will be solely borne by the Lessors and whatever new tax is applied to
the lease of the Demised Premises will be solely borne by the Lessee.

 

(iii)

To permit the Lessee at any time and from time to time, during the subsistence
of the Lease to make and effect upon the Demised Premises such renovations,
additions, alterations and changes as the Lessee may deem necessary, incidental
or advantageous for the conduct of its business effectively which is including,
but not limited to: installation of partitions, counters, name boards or
logos—illuminated or otherwise—and other fixtures such as cabins, screens,
shelves, racks, sun blinds, gas, electrical appliances, geysers, telephones,
air-conditioning equipment, light and sanitary fittings;

 

(iv)

All articles, things, installations, signs, satellites, cable, fixtures and
fittings installed at the Demised Premises as set forth herein shall be the
absolute property of the Lessee and the Lessee shall be entitled to dismantle,
remove and take away the same from time to time and when it vacates the Demised
Premises on expiry or termination of the Lease or any renewal thereof. Provided
that the Lessee shall, at its own cost, restore the Demised Premises to
substantially the same condition in which they were at the time when the Lessee
entered into occupation thereof subject to any additions and alterations made by
the Lessee to the structure of the Demised Premises (which shall vest in the
Lessors) and normal wear and tear excepted.

 

(v)

The Lessee shall have the right to use and enjoy the entrances, staircase,
landings, corridors, road and passage in and outside the Demised Premises and
the right of ingress to and egress from the Demised Premises so far as the same
are necessary for the enjoyment of the Demised Premises by the Lessee, its
customers, servants, agents, visitors and invitees.

 

(vi)

To allow the Lessee and its transferee to enjoy quiet and peaceful possession,
use and enjoyment of the Demised Premises and utilities twenty-four hours a day,
seven days a week, 365 days a year during entire period of the Lease and the
renewal thereof without any interruption by the Lessors or any persons lawfully
claiming either through or under or in trust for the Lessors or otherwise
however.

 

(vii)

To keep the Demised Premises in good order and proper tenantable condition and
to undertake necessary structural repairs as and when required.

 

(viii)

To obtain approvals, consents, permissions and authorisations of municipal and
local bodies, as may be required in terms hereof.

 

(ix)

To assist and cooperate with Lessee in obtaining any necessary permissions from
governmental and other authorities or adjoining owners and occupants for Lessee
to place or construct signage in, on and around the Demised Premises as
permitted hereunder, and to provide all necessary assistance for Lessee to be
able to lay Optic Fiber Cable within and outside the Demised Premises and a
right of way for same.

 

(x)

To maintain adequate and appropriate fire, comprehensive and extended coverage
insurance on the Demised Premises.



--------------------------------------------------------------------------------

(xi)

To ensure and pay for water supply to the Demised Premises according to existing
arrangements in force as of the Effective Date.

 

(xii)

To provide and maintain at the Demised Premises a 250 KVA sanctioned/installed
and energized power load from Dakshin Haryana Bijlee Vitran Nigam Limited, and
to provide and maintain at the demised premises a power backup of at least 250
KVA through generators at all times.

 

(xiii)

To obtain on or before July 15, 2008, the requisite Occupation Certificate and
other approvals from all appropriate government authorities (including, without
limitation, the HSIDC, the Estate Officer(s) and other building code
authorities) necessary for the lawful occupancy of all Floors of the Demised
Premises by the Lessee, and specifically stating a permitted purpose of use that
covers Lessee’s business purposes.

 

(xiv)

That all payments to be made by the Lessee under this Lease Deed are subject to
applicable taxes that are deductible at source.

 

(xv)

To obtain, requisite approvals from all other fire and safety inspection
authorities for the lawful occupancy of, and complete the build-out, furnishing
and equipping in strict conformance with the plans and specifications set forth
in Schedule II hereto and of no lesser grade, kind, quality or condition (as
determined in Lessee’s reasonable discretion) as the other currently fully
finished floors of the Demised Premises for functional use by Lessee of: (a) the
first floor of the Demised Premises as a production floor and level one of the
basement of the Demised Premises as a cafeteria (provided the sixth floor
rooftop will be promptly built out, furnished and equipped at the sole cost of
Lessors as a cafeteria and at no additional charge to Lessee should the use of
level one of the basement as a cafeteria ever be objected to or closed down for
any reason whatsoever, in which case level one of the basement shall be restored
to be available for parking) ; and (b) the second floor of the Demised Premises
as a production floor and , level two of the basement of the Demised Premises as
a training facility.

 

(xvi)

To deliver forthwith to the Lessee all written notices received from any
governmental entity.

 

8.

If the whole or any part of the Demised Premises shall at any time during the
term of the lease be destroyed or damaged, due to any fire, storm, tempest,
flood act of God, act of terrorism, war or any other irresistible force or the
Demised Premises are rendered inaccessible due to destruction or damage as
aforesaid or act of Government (condemnation or otherwise), then the Demised
Premises shall be restored as expeditiously as possible or, as the case may be,
the impediment to accessibility shall be removed as expeditiously as possible.
If the Demised Premises cannot be rendered fit for occupation and use and for
the period it is not accessible or unusable, in whole or part, by Lessee for its
business purposes, the rent to be paid under the lease or a fair proportion
thereof according to the nature and extent of the damage sustained shall cease
and be suspended until the Demised Premises shall be rendered fit for occupation
and use and/or become accessible, as the case may be. Any rent or other charges
paid in advance by Lessee for any such periods shall be credited on the next
ensuing payments, if any, but if no further payments are to be made, any such
advance payments shall be refunded by Lessors to Lessee within a period of 4
weeks. However, upon the happening of any such event as aforesaid, the Lessee
shall have the option to terminate the Lease within a period of six months after
the event by giving one month’s notice or payment of rent in lieu thereof. The
provisions of this clause extend not only to the matters aforesaid, but also to
any occurrence which is beyond Lessee’s reasonable control and which renders the
Demised Premises, or any appurtenance thereto, inoperable or unfit for occupancy
or use, in whole or in part, for Lessee’s business purposes.

 

9.1

If the Lessors shall commit a breach in the payment, observance or performance
of any of the Lessors’s covenants or obligation hereunder, the Lessee: (i) may
give the Lessors a notice in writing of such arrears, breach or failure, as the
case may be and if the Lessors does not rectify the breach or pay, observe or
perform or fulfill the arrears or relevant obligation within 30 days of receipt
of notice, then the Lessee may at its option forthwith terminate the Lease by
giving a notice in writing to the Lessors; and/or (ii) if such breach continues
for more than thirty days after notice thereof to Lessors, may without affecting
any other rights and remedies it may have hereunder or otherwise undertake to
cure such breach itself and deduct the cost and expense thereof from the next
monthly rents payable hereunder until Lessee shall have been fully reimbursed
for same, or if this Lease is terminated prior to Lessee being fully reimbursed
for same any remaining amounts shall be immediately paid by Lessors to Lessee.



--------------------------------------------------------------------------------

9.2

Notwithstanding anything contained in this Lease to the contrary, Lessee shall
at its sole option at any time during the Initial Term be entitled to terminate
the lease forthwith by giving a written notice of 90 days to the Lessors in the
event Lessors fails to meet any of its obligations, in whole or in part, set
forth in clause 7 (xiii).

 

10.

If the Lessee shall be in arrears of rent payable for the Demised Premises by
for more than one month from due date of payment thereof or shall otherwise
commit a breach in the payment, observance or performance of any of the Lessee’s
obligation hereunder, the Lessors may give the Lessee a notice in writing of
such arrears, breach or failure, as the case may be and if the Lessee does not
rectify the breach or pay, observe or perform or fulfill the arrears or relevant
obligation within thirty days of receipt of notice, then the Lessors may at its
option forthwith terminate the Lease by giving a notice in writing to the
Lessee.

 

11.

Upon termination of the Lease, the Lessee shall hand over and put the Lessors in
vacant possession of the Demised Premises and every part thereof subject to
clauses 5 (i) and (ii) provided the Lessors shall be obliged to refund all
unadjusted amounts paid by the Lessee, with immediate effect.

 

12.

Any notice required to be given under the Lease shall be in writing and shall be
served on the Lessee at the Demised Premises with a copy to its address first
herein before mentioned and to the Lessors at its address first herein before
mentioned. Either party may notify to the other in writing of any change in such
address for services of notice upon it. The notices shall be served personally
or by Registered Post.

 

13.

The Lessors hereby agree and covenant that it shall at the request of the Lessee
get this Lease duly registered with the appropriate registering authority, the
costs of which shall be borne by Lessee. The Lessee shall join in the execution
and registration of this Lease. All expenses including stamp duty and
registration charges for this Lease Deed shall be borne by the Lessee.

 

14.

If the Lessors at any time during the period of this Lease sells and/or
transfers the Demised Premises or its leasehold rights in the Demised Premises,
as a whole or in part, to any one person or more than one person then in that
event the Lessee shall attorn to such transferee or transferees on the same
terms and conditions as are contained herein. However, a letter shall be issued
by the prospective new landlord in favour of the Lessee confirming that the
terms herein agreed to shall be binding on the new landlord/s and it will also
acknowledge all outstanding amounts paid by the Lessee to the Lessors whose
benefit shall be transferred to the new landlord/s the same shall also apply in
case of any subsequent sale or transfer of the lease-hold rights.

 

15.

All disputes pertaining to this lease shall be referred exclusively to the
competent courts in New Delhi.

 

16.

No waiver of any breach or default of Lessee or Lessors hereunder shall be
implied from any omission to take any action on account of such breach or
default if such breach or default persists or is repeated, and non express
waiver shall affect any breach or default other than the breach or default
specified in the express waiver and then only for the time and to the extent so
stated. One or more waivers by Lessors or Lessee shall not be construed as a
waiver of a subsequent breach or default of the same covenant, term, condition
or obligation.

 

17.

Lessee and Lessors agree that this Deed constitutes the entire settlement
between the parties pertaining to terms of lease, and the same revokes and
supersedes all previous discussions, previous correspondence, prior agreements,
lease deeds or any other documents between the parties concerning the subject
matter hereof whether oral, written or implied. The terms of this Deed shall not
be changed, altered or modified except by written amendments duly executed by
the parties.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF THE PARTIES HAVE SIGNED THIS LEASE DEED ON THE DAY AND DATE
AFOREMENTIONED.

 

For

    

For

DINESH KUMAR

    

MIDLAND CREDIT MANAGEMENT INDIA PRIVATE LIMITED

/s/ Dinesh Kumar

    

MANMOHAN GAIND

           

/s/ Manu Rikhye

 

/s/ Manmohan Gaind

     LESSEE         LESSORS             

Witnesses :

      

1.

 

/s/ Karan Singh Joon

  2.           

/s/ Parmod Kumar

   

(Signature)

     (Signature)        

Karan Singh Joon

    

Parmod Kumar

   

(Name)

    

(Name)

   

District Court, Gurgaon

    

R/O 360, Bhakti Nagar, Vill Daliawas, Rewari

   

(Address)

     (Address)                 



--------------------------------------------------------------------------------

SCHEDULE 1

PROPERTY DESCRIPTION

All the piece and parcel of the land and commercial industrial building situated
at Plot No. 520, Udyog Vihar Industrial Area, Phase III, Gurgaon – 122015,
consisting of two levels of basement, ground, first, second, third, fourth and
fifth floors, measuring in all 29,440 sq.ft., together with fixtures and
fittings and exclusive surface parking spaces around the building. The property
being bounded on

East by :Other property

West by :Road 30 metre wide

North by :Adjacent Plot No. 521

South by :Adjacent Plot # 519